Exhibit 10.2

 

SOFTWARE ORDER FORM

ORDER No. 1

 



 

 

This Order Form incorporates by reference and is governed by the terms and
conditions of the Software License Agreement between the signatories hereto
dated December 7, 2018 (“Agreement”). This Order Form is effective as of
December 13, 2018.

 

Swirlds, Inc. (“Licensor”)   Hash Labs, Inc. (‘Customer”) 224 W. Campbell Road,
Suite 504   78 SW 7th Street Richardson, Texas 75080   Miami, FL 33130

 

Signature /s/ J. Mark Goode   Signature /s/ Mance Harmon  Print Name: J. Mark
Goode   Print Name: Mance Harmon Title: CEO   Title: CEO Date: 12.13.18   Date:
12/19/18

 

Licensor and Customer accept and agree to this Order Form, as follows:

 



 

 

1.SOFTWARE LICENSE:

 

  Licensed Software 

Maximum # of
Allowed Nodes
(1)

 License Term
(2) 

First-Year
License Fee
(3)*

  

Renewal
Years -
Annual License
Fee**

    Swirlds Hashgraph SDK for use in private permissioned networks.   15   One
Year  $225,000   $45,000 

 

* $15,000 per Node.

** $3,000 per Node.

 

(1) Customer may order additional Nodes by executing another Order Form (pricing
may vary).

 

(2) Renewal: The License Term will automatically renew for additional one (1)
year terms unless and until (i) the Agreement is terminated in accordance with
Section 10.2, or (ii) Customer provides notice of non-renewal to Licensor at
least thirty (30) days prior to expiration of the term then in effect. The
License Fees will not be increased during the first three (3) years of the Term.
For each renewal year thereafter, the annual license fee may be subject to an
annual escalation, which increase shall not be more than three percent (3%).

 

(3) The First-Year License Fee is due and payable on or before February 28,
2019.

 

2.CORO CUSTOMER TRANSACTION FEE:

 

“Coro Customer Transaction Fee Percentage” means 10%

 

“Minimum Quarterly Coro Customer Transaction Fee” means $5,000.

 

“Coro Customer Transaction Fee” means, for the period being measured, (i) the
Coro Customer Transaction Fee Percentage, multiplied by (ii) the aggregate value
of all transactions fees collected by Customer or its Affiliates from Coro
Network transactions between Coro Account Holders processed on the Swirlds
Customer Network.

 

Coro Customer Transaction Fees shall be paid: ☐ Monthly R Quarterly

 

 Confidential and ProprietaryPage 1 of 2

 

 

SOFTWARE ORDER FORM

ORDER No. 1

 



 

 

On or before the thirtieth (30th) day following the end of each calendar quarter
during the License Term, Customer shall deliver to Licensor the payment of the
Coro Customer Transaction Fee for the calendar month just ended, along with a
report (in form and substance acceptable to Customer), showing Customer’s
calculation of the Coro Customer Transaction Fee for the applicable period. If
the Coro Customer Transaction Fee payable to Licensor is less than the Minimum
Quarterly Coro Customer Transaction Fee for any quarter, Customer will pay
Licensor the Minimum Quarterly Coro Customer Transaction Fee.

 

3.NETWORK TRANSACTION FEES:

 

Customer will pay Licensor a network transaction fee on all transactions (other
than transactions for fiat), that are conducted by a Coro Account Holder using
their digital wallets on the Coro Network, regardless of the currency that is
used for any such transaction (collectively, the “Network Transaction Fees”).
The Network Transaction Fees will be the same as the transaction fees charged by
Hedera Hashgraph, LLC (“Hedera”) for transactions using the Hedera network. The
transaction fees charged by Hedera on the Hedera network will be communicated to
Customer in writing and updated from time-to-time when changed.

 

Network Transaction Fees shall be paid: ☐ Monthly R Quarterly

 

On or before the thirtieth (30th) day following the end of each calendar quarter
during the License Term, Customer shall deliver to Licensor payment of the
Network Transaction Fees for the calendar quarter just ended, along with a
report (in form and substance acceptable to Customer), showing Customer’s
calculation of the Network Transaction Fees for the applicable period.

 

4.PAYMENT TERMS

 

All payments due under this Order Form shall be remitted to:

 

Swirlds, Inc.

Attn: Accounts Receivable

224 W. Campbell Road, Suite 504

Richardson, Texas 75080

 

All license fees are non-cancelable and non-refundable except as provided in the
Agreement.

 

First-Year License Fee is due and payable on or before January 31, 2019

 

Annual license fees for any renewal year shall be invoiced annually in advance.

 

Payment of all Coro Customer Transaction Fees and Network Transaction Fees shall
be due and on or before the thirtieth (30th) day following the end of each
calendar quarter.

 

5.CONTRACT AND BILLING CONTACT INFORMATION:

 

  Contract Administrator: ___________________________   Billing
Contact:__________________________________           Address:     78 SW 7th
Street, Miami, FL 33130   Address:    78 SW 7th Street, Miami, FL 33130  
E-mail:       __________________   Voice:   ____________  
E-mail:      __________________     Voice: _____________   Fax:
           __________________   Cell:     ____________  
Fax:           __________________     Cell:   _____________           Customer
PO # (if necessary): _____________________**    

 

** Identification of Customer’s PO is for Customer’s payment reference purposes
only. Any terms and conditions contained therein are null and void as set forth
in the Agreement.

 



 Confidential and ProprietaryPage 2 of 2

 